     Case 2:18-cr-00422-SMB Document 1045 Filed 07/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                          No. CR-18-00422-03-PHX-SMB
 9
                            Plaintiff,
10                                                                   ORDER
              vs.
11
     Scott Spear,
12                          Defendant.
13
14         The Court having considered Defendant Spear’s Motion to Modify his Conditions
15   of Release, and good cause appearing,
16         IT IS ORDERED granting Defendant Spear’s Motion to Modify his Conditions of
17   Release (Doc. 1043).
18         IT IS FURTHER ORDERED modifying Defendant Spear’s release conditions to
19   reflect the removal of the condition requiring Mr. Spear to maintain or actively seek
20   verifiable employment and provide proof of such to Pretrial Services.
21         Dated this 28th day of July, 2020.
22
23
24
25
26
27
28
